     Case 3:20-cv-00557-GCS Document 1 Filed 06/11/20 Page 1 of 17 Page ID #1




                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF ILLINOIS
                                   UNITED STATES OF AMERICA


ROY MCFADDEN,                                )
                                             )
                Plaintiff,                   )       Case No.:   3:20-cv-557
                                             )
v.                                           )
                                             )
JSK TRANSPORT, LTD,                          )
Serve:                                       )
14 Lucky Lane                                )
Brampton, ON Canada L6R 3M3                  )      Demand for Jury Trial
                                             )
DALJINDER SINGH SANGHA                       )
Serve:                                       )
32 Lockport CRES                             )
Brampton, ON Canada L6V 3X6                  )
                                             )
BODKIN LEASING CORPORATION                   )
Serve:                                       )
102-1465 North Service Road E                )
Oakville, ON Canada L6H 1A7                  )
                                             )
NAVPREET SINGH MUTTI                         )
Serve:                                       )
10 Lisa Street, Apt. 108                     )
Brampton, ON Canada L6T 4N4                  )
                                             )
                Defendants.                  )

                                          COMPLAINT

         COMES NOW Plaintiff Roy McFadden, through counsel, and for his cause of action

against Defendants JSK Transport, Ltd., Bodkin Leasing Corporation, Daljinder Sangha and

Navpreet Singh Mutti, states as follows:

                                ALLEGATIONS COMMON TO ALL COUNTS

     1. Plaintiff Roy McFadden is a citizen of Missouri.
Case 3:20-cv-00557-GCS Document 1 Filed 06/11/20 Page 2 of 17 Page ID #2




2. Defendant JSK Transport, Ltd. (“JSK”) is a Canadian Corporation that regularly

   conducts the business of trucking in the State of Illinois, with its principal place of

   business at 14 Lucky Lane, Brampton, ON L6R 3M3, Canada.

3. Defendant Bodkin Leasing Corporation (“Bodkin”) is a Canadian Corporation that

   regularly conducts the business of transportation related products and services in

   the State of Illinois, with its principal place of business at 102-1465 North Service

   Road E, Oakville, ON Canada L6H 1A7.

4. Defendant Daljinder Singh Sangha (“Sangha”) is a citizen of Ontario, Canada, and at

   all times relevant was an agent, servant and/or employee of JSK and Bodkin and was

   acting within the scope of his employment.

5. Defendant Navpreet Singh Mutti (“Mutti”) is a citizen of Ontario, Canada, and at all

   times relevant was an agent, servant and/or employee of JSK and Bodkin and was

   acting within the scope of his employment.

6. Interstate 70 at or around mile post 127 is an open and public thoroughfare located

   in the City of Union, Cumberland County, State of Illinois.

7. Plaintiff, a citizen of Missouri, and Defendants, citizens of a foreign state, are diverse

   parties; and the matter in controversy exceeds the value of $75,000.00, exclusive of

   interest and costs. Therefore, diversity jurisdiction exists pursuant to 28 U.S.C. §

   1332(a)(2).

8. At all times relevant, Defendant JSK was operating as an interstate/intercontinental

   commercial motor carrier, and Defendant Bodkin assisting JSK with said operations,

   including providing transportation equipment, maintenance and regulatory

   compliance, including the tractor trailer involved in the subject accident.


                                            2
Case 3:20-cv-00557-GCS Document 1 Filed 06/11/20 Page 3 of 17 Page ID #3




9. As part of their business operations, JSK and Bodkin have purposefully availed

   themselves to the State of Illinois by consistently and systematically transporting its

   vehicles and freight throughout Illinois, thereby, establishing sufficient minimum

   contacts with Illinois.         Individually, severally and/or jointly, each Defendant

   committed one or more torts in Illinois.

10. This Court has personal jurisdiction over Defendants pursuant to Illinois’s long-arm

   statue 735 ILCS 5/2-209, which allows actions in which outstate service is required

   when any person or firm transacts any business in Illinois or commits a tortious act

   within the State of Illinois.

11. At all times relevant, including on August 16, 2018, Defendants Sangha and Mutti

   transported and/or operated a tractor-trailer vehicle in the course and scope of their

   employment and/or agency for Defendants JSK and Bodkin, throughout Illinois,

   including the Southern District of Illinois.

12. This Court is the proper venue for this action pursuant to 28 U.S.C. § 1391 as a

   substantial part of the events or omissions giving rise to Plaintiff’s claims occurred in

   the Southern District of Illinois.

13. At all times relevant herein and at the time of this crash, Defendants JSK and Bodkin

   were acting individually and through its drivers, agents, servants, and/or employees,

   each of whom were acting within their course and scope of their employment with

   Defendant JSK and Bodkin.

14. At all times relevant set forth herein, Defendants were subject to and required to

   abide by the rules and regulations set forth in Title 49, Code of Federal Regulations

   (Federal Motor Carrier Safety Regulations) and The Illinois Motor Carrier Safety Law,


                                              3
Case 3:20-cv-00557-GCS Document 1 Filed 06/11/20 Page 4 of 17 Page ID #4




   set forth in 625 ILCS 5/18b, while operating as an interstate commercial motor

   carrier in the State of Illinois, as well as, 625 ILCS 5/11 of the Illinois Traffic Code.

15. At all times relevant, Defendant JSK Transport, Ltd., was a commercial motor carrier

   registered by the U.S. Department of Transportation, D.O.T.#2082785, and

   authorized to conduct business in the United States and the State of Illinois.

 16. At all relevant times, Defendants Sangha and Mutti were employees, agents, and/or

    servants of Defendants JSK and Bodkin and were working for the benefit of and

    within the course and scope of said employment.

17. At all relevant times, Defendants JSK and Bodkin either controlled or had the right to

   control the physical conduct of Defendants Sangha and Mutti, as well as the tractor

   trailer they operated.

18. On August 16, 2018, Plaintiff Roy McFadden had stopped his vehicle on the right

   shoulder of eastbound I-70 to assist another motorist with an emergency

   breakdown. At the time of the crash, McFadden was in the driver’s seat of his vehicle

   waiting for the tow service, with his vehicle completely stopped with the hazard

   lights engaged and his vehicle was completely off of the traveled portion of the

   interstate and entirely on the shoulder.

 19. At the above-mentioned time and place, Defendants Sangha/Mutti were driving a

    Peterbilt tractor-trailer eastbound on I-70, approaching Plaintiff’s vehicle, when he

    veered to the right, leaving the roadway and entering the shoulder of the interstate,

    striking the rear of McFadden’s vehicle, pushing it off of the shoulder and into the

    grass, and sideswiping the entire driver’s side of McFadden’s vehicle.




                                             4
  Case 3:20-cv-00557-GCS Document 1 Filed 06/11/20 Page 5 of 17 Page ID #5




  20. The above-mentioned crash caused or contributed to cause Mr. McFadden to sustain

      serious injuries to his neck, back, head and shoulders.

                                    COUNT I
                NEGLIGENCE/NEGLIGENCE PER SE/WILLFUL & WANTON
                   DEFENDANTS JSK TRANSPORT, BODKIN & SANGHA

       COMES NOW, Plaintiff Roy McFadden, by and through undersigned counsel and for

Count I of his cause of action against Defendants, states as follows:

  21. Plaintiff repeats, incorporates, and re-alleges each and every paragraph and sub-

      paragraph set forth above as if fully set forth herein.

  22. The State of Illinois has enacted laws and regulations governing the operation of

      motor vehicles on the roads and highways of this state, including:

           a. 625 ILCS 5/11-601(a): which provides that “no vehicle may be driven upon
              any highway of this State at a speed which is greater than is reasonable and
              proper with regard to traffic conditions and the use of the highway, or
              endangers the safety of any person or property.”

           b. 625 ILCS 5/12-610: which prohibits the operation of a motor vehicle on a
              roadway while using an electronic communication device.

           b. 625 ILCS 5/11-907.5: Requiring drivers to proceed with caution when
              approaching a disabled vehicle, yield the right of way by changing lanes into
              a lane not adjacent to the disabled vehicle and reducing speed.

           c. 625 ILCS 5/11-709.1: requiring that vehicles shall be driven as nearly as
              practicable entirely within a single lane and shall not be moved from such
              lane until the driver has first ascertained that such movement can be made
              with safety.

           d. 625 ILCS 5/11-709.1: prohibiting drivers from driving on the shoulder and
              requiring that vehicles shall be driven on the roadway.

           e. 625 ILCS 5/18b-105(b): setting forth the required qualifications of
              commercial drivers, permitted hours of service, the operation of commercial
              motor vehicles and safety and fitness procedures for motor carriers and
              drivers of commercial motor vehicles.



                                               5
Case 3:20-cv-00557-GCS Document 1 Filed 06/11/20 Page 6 of 17 Page ID #6




       f. Defendants violations of the aforementioned laws, statutes and regulations
          proximately caused Plaintiff’s injuries and is prima facie evidence of
          Defendants negligence.

23. At all relevant times, Defendants owed a legal duty to Plaintiff and to all other

   members of the public on the roadway to exercise the degree of care a very careful

   person would use under the same or similar circumstances in the operation of his

   motor vehicle.

24. Defendants, at all relevant times set forth herein, were subject to and required to

   abide by the rules and regulations contained and set forth in Title 49, Code of Federal

   Regulations (Federal Motor Carrier Safety Regulations) and The Illinois Motor

   Carrier Safety Law, 625 ILCS 5/18b-100 while operating a commercial motor vehicle.

25. At the above-mentioned time and place, Defendant Sangha drove in violation of

   Illinois law by failing to exercise the highest degree of care or required degree of

   care.

26. At the above-mentioned time and place, Defendant Sangha failed to keep a careful

   lookout.

27. At the above-mentioned time and place, Defendant Sangha failed to keep his vehicle

   in a single lane of travel, improperly used said lanes and otherwise allowed his

   vehicle to leave the lanes designated for travel.

28. At the above-mentioned time and place, Defendant Sangha drove his vehicle at an

   excessive speed.

29. At the above-mentioned time and place, Defendant Sangha drove too fast for

   conditions.




                                           6
Case 3:20-cv-00557-GCS Document 1 Filed 06/11/20 Page 7 of 17 Page ID #7




30. At the above-mentioned time and place, Defendant Sangha drove while distracted

   and inattentive to the road.

31. At the above-mentioned time and place, Defendant Sangha failed to stop, slow,

   slacken his speed, sound his horn, and/or swerve to avoid colliding with another

   vehicle when he knew or could have known there was a danger of collision.

32. At the above-mentioned time and place, Defendant Sangha drove while intoxicated

   and/or while under the influence of a controlled substance to the extent that his

   driving ability was impaired in violation of 49 C.F.R. §§ 382.201, et seq.

33. At the above-mentioned time and place, Defendant Sangha drove in excess of the

   hours of service allowed or otherwise drove while fatigued in violation of 49 C.F.R. §§

   395, et seq and 635 ILCS 5/18b-105(b).

34. At the above-mentioned time and place, Defendant Sangha drove while unqualified to

   operate a commercial motor vehicle.

35. At the above-mentioned time and place, Defendant Sangha drove a commercial

   motor vehicle while distracted by and/or while using a hand-held mobile phone in

   violation of 625 ILCS 5/12-610 and/or 49 C.F.R. § 392.82.

36. Defendants knowingly operated, and/or permitted to be operated, a commercial

   motor vehicle that was mechanically unsound, non-compliant with applicable federal

   and state maintenance and safety laws and that was otherwise a danger to the

   motoring public and unfit for public roads.

37. In any one or more of the above respects set out in the proceeding paragraphs,

   Defendants Sangha, JSK and Bodkin were thereby negligent and/or negligent per se,

   because Plaintiff was a member of the class of persons the above-mentioned statues


                                           7
  Case 3:20-cv-00557-GCS Document 1 Filed 06/11/20 Page 8 of 17 Page ID #8




      and/or regulations were intended to protect, the crash was the type of harm that the

      above mentioned statutes and/or regulations were intended to prevent and the

      violation of the statutes and/or regulations was the proximate cause of the crash.

  38. Defendant Sangha’s, JSK’s and Bodkin’s negligence and/or recklessness directly

      caused or directly contributed to cause Plaintiff to suffer injuries to his neck, back,

      head and shoulders; to require past and future treatment; to lose wages; and

      adversely affected his enjoyment of life.

  39. At the time Defendant Sangha was operating his commercial motor vehicle and

      caused the wreck, he knew or had information from which he, in the exercise of

      ordinary care, should have known, that the conduct described above created a high

      degree of probability of injury and that his willful and wanton acts/omissions

      showed an utter indifference and conscious disregard to the safety of other

      motorists.

  40. At the time Defendant Sangha was operating his commercial motor vehicle and

      caused the wreck, Defendant Sangha showed a complete indifference to and/or

      conscious disregard for the safety of others.

       WHEREFORE, Plaintiff Roy McFadden respectfully prays for judgment against

Defendants Daljinder Sangha, JSK Transport, Ltd., and Bodkin Leasing Corporation in an

amount that is fair and reasonable, in excess of Seventy-Five Thousand Dollars

($75,000.00), plus costs, interest, attorney’s fees, and an additional amount as punitive

damages to punish and deter defendants and others from like conduct, and for any other

relief the Court deems to be just and proper.




                                                8
  Case 3:20-cv-00557-GCS Document 1 Filed 06/11/20 Page 9 of 17 Page ID #9




                                     COUNT II
                    NEGLIGENT / WILLFUL & WANTON ENTRUSTMENT
                             DEFENDANTS JSK & BODKIN

       COMES NOW, Plaintiff Roy McFadden, by and through undersigned counsel and for

Count II of his cause of action against Defendants JSK and Bodkin, states as follows:

  41. Plaintiff repeats, incorporates and re-alleges each and every paragraph and sub-

      paragraph set forth above as if fully set forth herein.

  42. At all relevant times, Defendant Sangha was an incompetent driver by reason of

      inexperience, habitual recklessness, repeated at-fault collisions, lack of knowledge

      and/or skill to operate a commercial motor vehicle safely, repeated safety rule

      violations, inadequate training, and habitual use of alcohol and/or controlled

      substances.

  43. At all relevant times, Defendants JSK and Bodkin owned, controlled, and/or

      possessed the tractor operated by Sangha at the time of the collision with Plaintiff’s

      vehicle.

  44. At all relevant times, Defendants JSK and Bodkin knew or should have known of

      Defendant Sangha’s incompetence as a driver, including but not limited to his

      inexperience, habitual recklessness, repeated at-fault collisions, lack of knowledge

      and/or skill to operate a commercial motor vehicle safely, repeated safety rule

      violations, inadequate training, and/or his habitual use of alcohol and/or controlled

      substances.

  45. On August 16, 2018, Defendants JSK and Bodkin entrusted its tractor to Defendant

      Sangha and/or otherwise allowed Sangha to use the tractor and was thereby

      negligent and/or reckless.


                                               9
Case 3:20-cv-00557-GCS Document 1 Filed 06/11/20 Page 10 of 17 Page ID #10




  46. Defendant JSK’s and Bodkin’s negligence, recklessness and willful and wanton

      conduct concurred with the conduct of Defendant Sangha as a proximate cause of the

      harm to Plaintiff.

  47. Defendant JSK’s and Bodkin’s negligence directly caused or directly contributed to

      cause Plaintiff to suffer injuries to his injuries to his neck, back, head and shoulders;

      to require past and future treatment; to lose wages; and adversely affected his

      enjoyment of life.

  48. At the time Defendants JSK and Bodkin entrusted the tractor-trailer to Defendant

      Sangha, Defendants knew or had information from which they, in the exercise of

      ordinary care, should have known that he was unfit to be entrusted to operated is

      vehicle due to his inexperience, habitual recklessness and/or incompetence, and that

      allowing Sangha to use the vehicle created a high degree of probability of injury to

      other motorists.

  49. In allowing Defendant Sangha to drive the tractor-trailer despite its knowledge

      described above, Defendants JSK and Bodkin showed a complete indifference to or

      conscious disregard for the safety of others, and such willful and wanton conduct

      directly caused or directly contributed to cause Plaintiff’s severe injuries.

       WHEREFORE, Plaintiff Roy McFadden respectfully prays for judgment against

Defendant JSK Transport, Ltd., and Bodkin Leasing Corporation in an amount that is fair

and reasonable, in excess of Seventy-Five Thousand Dollars ($75,000.00), plus costs,

interest, attorney’s fees, and an additional amount as punitive damages to punish and deter

defendants and others from like conduct, and for any other relief the Court deems to be just

and proper.


                                              10
Case 3:20-cv-00557-GCS Document 1 Filed 06/11/20 Page 11 of 17 Page ID #11




                               COUNT III
       INDEPENDENT NEGLIGENCE/WILLFUL & WANTON HIRING/RETENTION
                        DEFENDANTS JSK & BODKIN

       COMES NOW, Plaintiff Roy McFadden, through counsel, for Count III of his cause of

action against Defendant JSK and Bodkin Leasing and states to the Court as follows:

  50. Plaintiff repeats, incorporates and re-alleges each and every paragraph and sub-

      paragraph set forth above as if fully set forth herein.

  51. At all relevant times, Defendants JSK and Bodkin were subject to and required to

      abide by the rules and regulations contained and set forth in Title 49, Code of Federal

      Regulations (Federal Motor Carrier Safety Regulations) and The Illinois Motor

      Carrier Safety Law, 625 ILCS 5/18b.

  52. Defendants JSK and Bodkin were also negligent in committing one or more of the

      following willful and wanton acts and/or omissions with utter indifference and

      conscious disregard for the safety of other motorists:

          a. In hiring Defendant Sangha and other drivers, Defendants did not hire

              competent, satisfactory, qualified, safety-conscious, properly trained drivers

              to operate its vehicles;

          b. Defendants misjudged and/or overestimated the skills of its employees,

              including Sangha, in his ability to drive their vehicles;

          c. Defendants failed to train, educate, prepare; or give guidance to their

              employees such as Defendant Sangha in the use of their vehicles;

          d. Defendants failed to reasonably supervise, oversee, or monitor their

              employees such as Defendant Sangha in the safe use of their vehicles;




                                              11
Case 3:20-cv-00557-GCS Document 1 Filed 06/11/20 Page 12 of 17 Page ID #12




          e. Defendants were negligent in hiring and retaining Defendant Sangha in that

              Defendants failed to obtain and verify background information required by

              law before allowing Sangha to operate a vehicle;

          f. Defendants were negligent and/or reckless in retaining Sangha as he has

              demonstrated a propensity for reckless driving, habitual drug use, and the

              general inability to reliably operate a vehicle without causing a wreck and

              hurting random members of the public.

  53. Defendants negligence, recklessness and willful and wanton behavior directly caused

      or directly contributed to cause Plaintiff to suffer injuries to her neck, back, and legs;

      to require past and future treatment; to lose wages; and to adversely affect her

      ability to work, labor, and enjoy life.

  54. At all relevant times, Defendants knew or had information from which it, in the

      exercise of ordinary care, should have known that the conduct described above

      and/or its other intentional violation of industry standards, safety regulations,

      statutes, and its own safety policies, created a high degree of probability of injury.

  55. Defendants JSK and Bodkin thereby showed a complete indifference to and conscious

      disregard for the safety of others.

       WHEREFORE, Plaintiff Roy McFadden respectfully prays for judgment against

Defendant JSK Transport, Ltd., and Bodkin Leasing Corporation in an amount that is fair

and reasonable, in excess of Seventy-Five Thousand Dollars ($75,000.00), plus costs,

interest, attorney’s fees, and an additional amount as punitive damages to punish and deter

defendant and others from like conduct, and for any other relief the Court deems to be just

and proper.


                                                12
Case 3:20-cv-00557-GCS Document 1 Filed 06/11/20 Page 13 of 17 Page ID #13




                                 COUNT IV
               NEGLIGENCE/NEGLIGENCE PER SE/WILLFUL & WANTON
                             DEFENDANT MUTTI

       COMES NOW, Plaintiff Roy McFadden, through counsel, for Count IV of his cause of

action against Defendant Navpreet Singh Mutti and states to the Court as follows:

  56. Plaintiff repeats, incorporates and re-alleges each and every paragraph and sub-

      paragraph set forth above as if fully set forth herein.

  57. Pleading in the alternative and hypothetically, Defendant Mutti was operating the

      tractor trailer owned by JSK and Bodkin at the time of the subject accident and was in

      the course and scope of his employment/agency.

  58. The State of Illinois has enacted laws and regulations governing the operation of

      motor vehicles on the roads and highways of this state, including:

          a. 625 ILCS 5/11-601(a): which provides that “no vehicle may be driven upon
             any highway of this State at a speed which is greater than is reasonable and
             proper with regard to traffic conditions and the use of the highway, or
             endangers the safety of any person or property.”

          b. 625 ILCS 5/12-610: which prohibits the operation of a motor vehicle on a
             roadway while using an electronic communication device.

          b. 625 ILCS 5/11-907.5: Requiring drivers to proceed with caution when
             approaching a disabled vehicle, yield the right of way by changing lanes into
             a lane not adjacent to the disabled vehicle and reducing speed.

          c. 625 ILCS 5/11-709.1: requiring that vehicles shall be driven as nearly as
             practicable entirely within a single lane and shall not be moved from such
             lane until the driver has first ascertained that such movement can be made
             with safety.

          d. 625 ILCS 5/11-709.1: prohibiting drivers from driving on the shoulder and
             requiring that vehicles shall be driven on the roadway.

          e. 625 ILCS 5/18b-105(b): setting forth the required qualifications of
             commercial drivers, permitted hours of service, the operation of commercial
             motor vehicles and safety and fitness procedures for motor carriers and
             drivers of commercial motor vehicles.
                                              13
Case 3:20-cv-00557-GCS Document 1 Filed 06/11/20 Page 14 of 17 Page ID #14




         f. Defendants violations of the aforementioned laws, statutes and regulations
            proximately caused Plaintiff’s injuries and is prima facie evidence of
            Defendants negligence.

 59. At all relevant times, Defendant owed a legal duty to Plaintiff and to all other

    members of the public on the roadway to exercise the degree of care a very careful

    person would use under the same or similar circumstances in the operation of his

    motor vehicle.

 60. Defendant, at all relevant times set forth herein, was subject to and required to abide

    by the rules and regulations contained and set forth in Title 49, Code of Federal

    Regulations (Federal Motor Carrier Safety Regulations) and The Illinois Motor

    Carrier Safety Law, 625 ILCS 5/18b-100 while operating a commercial motor vehicle.

 61. At the above-mentioned time and place, Defendant Mutti drove in violation of Illinois

    law by failing to exercise the highest degree of care or required degree of care.

 62. At the above-mentioned time and place, Defendant Mutti failed to keep a careful

    lookout.

 63. At the above-mentioned time and place, Defendant Mutti failed to keep his vehicle in

    a single lane of travel, improperly used said lanes and otherwise allowed his vehicle

    to leave the lanes designated for travel.

 64. At the above-mentioned time and place, Defendant Mutti drove his vehicle at an

    excessive speed.

 65. At the above-mentioned time and place, Defendant Mutti drove too fast for

    conditions.

 66. At the above-mentioned time and place, Defendant Mutti drove while distracted and

    inattentive to the road.
                                            14
Case 3:20-cv-00557-GCS Document 1 Filed 06/11/20 Page 15 of 17 Page ID #15




 67. At the above-mentioned time and place, Defendant Mutti failed to stop, slow, slacken

    his speed, sound his horn, and/or swerve to avoid colliding with another vehicle

    when he knew or could have known there was a danger of collision.

 68. At the above-mentioned time and place, Defendant Mutti drove while intoxicated

    and/or while under the influence of a controlled substance to the extent that his

    driving ability was impaired in violation of 49 C.F.R. §§ 382.201, et seq.

 69. At the above-mentioned time and place, Defendant Mutti drove in excess of the hours

    of service allowed or otherwise drove while fatigued in violation of 49 C.F.R. §§ 395,

    et seq and 635 ILCS 5/18b-105(b).

 70. At the above-mentioned time and place, Defendant Mutti drove while unqualified to

    operate a commercial motor vehicle.

 71. At the above-mentioned time and place, Defendant Mutti drove a commercial motor

    vehicle while distracted by and/or while using a hand-held mobile phone in violation

    of 625 ILCS 5/12-610 and/or 49 C.F.R. § 392.82.

 72. Defendant knowingly operated, and/or permitted to be operated, a commercial

    motor vehicle that was mechanically unsound, non-compliant with applicable federal

    and state maintenance and safety laws and that was otherwise a danger to the

    motoring public and unfit for public roads.

 73. In any one or more of the above respects set out in the proceeding paragraphs,

    Defendant Mutti was thereby negligent and/or negligent per se, because Plaintiff was

    a member of the class of persons the above-mentioned statues and/or regulations

    were intended to protect, the crash was the type of harm that the above mentioned




                                            15
Case 3:20-cv-00557-GCS Document 1 Filed 06/11/20 Page 16 of 17 Page ID #16




      statutes and/or regulations were intended to prevent and the violation of the

      statutes and/or regulations was the proximate cause of the crash.

  74. Notwithstanding the alternative pleading, Defendant Mutti was otherwise negligent

      in that he shared responsibility for regulatory compliance and the safe operation of

      the tractor trailer. Moreover, Mutti knew or should have known of the alleged

      violations and negligence of Sangha as alleged herein and incorporated herein by

      reference, yet permitted and assisted in the continued operation of the commercial

      motor vehicle.

  75. Defendant’s negligence and/or recklessness directly caused or directly contributed

      to cause Plaintiff to suffer injuries to his neck, back, head and shoulders; to require

      past and future treatment; to lose wages; and adversely affected his enjoyment of life.

  76. At the time his commercial motor vehicle caused the wreck, he knew or had

      information from which he, in the exercise of ordinary care, should have known, that

      the conduct described above created a high degree of probability of injury and that

      his willful and wanton acts/omissions showed an utter indifference and conscious

      disregard to the safety of other motorists.

  77. At the time his commercial motor vehicle caused the wreck, Defendant showed a

      complete indifference to and/or conscious disregard for the safety of others.

       WHEREFORE, Plaintiff Roy McFadden respectfully prays for judgment against

Defendant Navpreet Singh Mutti in an amount that is fair and reasonable, in excess of

Seventy-Five Thousand Dollars ($75,000.00), plus costs, interest, attorney’s fees, and an

additional amount as punitive damages to punish and deter defendant and others from like

conduct, and for any other relief the Court deems to be just and proper.


                                             16
Case 3:20-cv-00557-GCS Document 1 Filed 06/11/20 Page 17 of 17 Page ID #17




                            GOLDBLATT + SINGER

                             /s/ Jason D. Guerra_______________
                            JASON D. GUERRA #6281822
                            jguerra@stlinjurylaw.com
                            AMANDA N. MURPHY #6295289 (Application for
                            Admission Pending)
                            amurphy@stlinjurylaw.com
                            8182 Maryland Ave., Ste. 801
                            Clayton, MO 63105
                            (314) 231-4100 – Telephone
                            (314) 241-5078 – Facsimile

                            ATTORNEYS FOR PLAINTIFF




                                    17
